United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 17, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-30407
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAMES W. THIBODAUX, JR.,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                    USDC No. 1:03-CR-10013-ALL
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     James W. Thibodaux, Jr., appeals his sentence following his

guilty plea to making false statements to a bank and obstructing

an audit by making false entries in the records of a financial

institution.   Thibodaux argues that the district court improperly

enhanced his sentence based on facts not alleged in the bill of

information, not proven to a jury beyond a reasonable doubt, nor

admitted by him in violation of Blakely v. Washington, 124 S. Ct.

2531 (2004).   As Thibodaux concedes, this argument is foreclosed


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-30407
                               -2-

by United States v. Pineiro, 377 F.3d 464, 473 (5th Cir. 2004),

petition for cert. filed (U.S. July 14, 2004) (No. 04-5263).

Thibodaux states that he raises the issues to preserve them for

further review.

     AFFIRMED.